 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-StateTransportationCompany,Inc.andTeamstersLocalUnion676,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Petitioner.Case 4-RC-7970October 23, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph CKelly on December 4 and 17, 1968, and January 6,15, and 16, 1969 Following the hearing, pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of,Procedure,Series 8, as amended, this case wastransferred to the National Labor Relations Boardfordecision.Thereafter,briefswere filed by theEmployer, Petitioner, and Intervenors'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board findsIThe Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein2.The Petitioner, Teamsters Local 676, and theIntervenors,Local 240 and Local 102, are labororganizationsclaimingtorepresentcertainemployees of the Employer3.The Petitioner seeks an election in a unit of allof the Employer's drivers, drivers' helpers, platformmen, warehousemen, mechanics, mechanics' helpersand utilitymen employed at its Vineland, NewJersey, terminal The Intervenors and the Employercontend that the Employer's contracts with bothUnions cover these employees and bar the petition.With respect to the contracts urged as a bar, theEmployer, as a member of the Greater New YorkTailors' Expressmen's Association, is a signatory toa collective-bargaining agreement with Local 240covering drivers, drivers' helpers, platform men andwarehousemen. The contract is effective from June'Clothing Express Drivers & Helpers Union Local 240, affiliated withthe International Brotherhood of Teamsters(herein referred to as Local240) and Cloak,Dress Drivers'and Helpers'Union Local 102 affiliatedwith International Ladies Garment Workers Union (herein referred to asLocal 102),intervened on the basis of contract interestsI,1968, to May 31, 1971 In addition, the Employerisamember of the Cloak and Suit TruckingAssociation,Incand the Garment TruckmenAssociation of New Jersey, both of which enteredinto identical collective-bargaining agreements withLocal 102 effective February I, 1967, to January 31,1970.Thebargainingunitcovered therein ischaffeurs,driversandhelpers,mechanics,mechanics'helpersandmechanics'apprentices(utilitymen).The Petitioner contends, with respect to drivers,drivers' helpers, warehousemen and platform men,that the Employer has applied both contracts toemployees in the same appropriate unit and,accordingly,thatthesecontractsamount toconflicting contracts by rival labor organizations,and cannot be invoked as a bar to an election. Inthis respect, the Petitioner claims that the Employerhas applied the terms of the Local 102 contract onlytomembers of Local 102 and that the terms of theyLocal 240 agreement have been applied only tomembers of Local 240. Therefore, the Petitionercontends, both contracts apply to employees in asingle-appropriateunit,failindividuallytoencompass appropriate units of employees, andcannot be asserted as a bar 2While the 8 employee members of Local 102 aretheoretically covered by the Local 102 contract, therecord reveals that the Employer has, in fact,generallyapplied the terms of the Local 240contracts to them as well as to the 60 employeeswho are members of Local 240 Thus, for the periodwhen Local 102's contract provided for lower wagesthan the 240 contract, the Employer paid toemployees who were Local 102 members the wagesset out in the Local 240 contract as well as raises,whenever due, under the 240 contract In addition,the Local 240 shop steward handled the grievancesof employees who were Local 102 members (Local102 had no shop steward) The same hours andgeneralworking conditions are applied to all.'However, the Employer contributes to the unionwelfareand pension funds depending upon theemployee's membership.The foregoing, in our view, does not establish thatboth are "members only" contracts. Rather, we findthat the Local 240 contract has been applied to allthedrivers,drivers'helpers,platformmen andwarehousemen at the Employer's Vineland, NewJersey,terminal,andthatitembracesanappropriate unit for collective-bargaining purposes.However, the Petitioner contends that Local 240'sseparatesupplementalagreementwiththeEmployer, which expired on September 30, 1968, 4'AppalachianShaleProducts Co,121NLRB 1160, 1164'The 240 and 102 drivers,drivers'helpers, warehousemen and platformmen handle both types of garments(male and female),often in one loadMembers of both unions work on trucks together, using the sameequipment and performing the same dutiesThey are subject to the sameseniority rules and have the same supervisors179NLRB No. 54 TRI-STATE TRANSPORTATION CO., INCdays before the applicable filing date of the petition 4isthepertinentagreementforcontractbarpurposesAs the master agreement and the supplementalagreement have different terminal dates, the one tobeconsideredforelectionbar purposes is theagreementwhich embodies the basic terms andconditions of employment 5 The record reveals thatmostof the basic terms and conditions ofemployment are set out in the master agreementThus, the union-security provision, the discharge andlayoff provisions, the grievance and arbitrationprocedure, the no-strike and lockout clauses, unionsteward visitation provisions, andmost generalconditions are set forth in the master agreement.The supplementalagreementcontainscertainvariations in wages, vacations and holidays, dates ofwelfare and pension fund payments, and hoursSince thesemodificationsdealonlywiththepeculiaritiesof the Employer's operations at thisfacilityand in no way change the basic terms ofemployment covered by the master agreement, theirincorporation in the supplemental agreement doesnotwarrantconsiderationof the supplementalagreement as the basic agreement. Rather, it is themaster agreement which under the circumstanceshereinmust be determinative for contract barpurposes.As the new master agreement had beenentered into on June I, 1968, it is a bar to therepresentation petition,' for the unit covered thereinThis master agreement does not cover mechanics,mechanics' helpers and utility men However, Local102'scontractshave included those particularclassifications in industrywide contracts since 1964.Therefore,Local 102 urges that its most recentassociation contract bars the petition for this groupof employees which, we find, would otherwiseconstituteaseparateappropriateunitforthepurposes of collective bargainingWhile the 1964 and 1967 association contractscoveredmechanics,mechanics' helpers and utilitymen by classification, the Petitioner contends thatthe parties did not apply the contracts in question toindividualsemployed by the Employer in thoseclassifications.Therecordrevealsthattheseemployees received none of the benefits set forth in'It is clear that the amended petition ofOctober 4,1968, constituted asubstantial change from the original petition of September20, 1968, and isthereforeconsidered a new petition filed afterthe expiration of thesupplemental agreementCfKaiserCement& Gypsum Corp ,158 NLRB1740, at fn2,National CarloadingCorp,167NLRB No 116, and StLouisIndependent Packing Company,169 NLRB No 157'AppalachianShaleProductsCo , supraat1164,General ElectricCompany,125 NLRB 718, 719,Swift & Company,145 NLRB 756'Since we have found that the master agreement bars the petition herein,we need notdecide whetherbefore September30, 1968, Local 240 and theEmployer had agreed to a new supplemental contract,when theyagreed tosubmit all provisions on which no agreement had been reached toarbitration and incorporatethe arbitrator's decision with respect thereto inthe new contract311theassociation contracts.The Employer did notmake payments to the health and welfare funds ofLocal 102 for these employees, but instead paid thesame Blue Cross and Blue Shield insurance for themas it did for its unrepresented employees. TheEmployer did not give these employees the vacationsand holidays set forth in the 102 contract Theunion-security provisions were never applied, andthese employees have never authorized check off.Thus, untilOctober 1968, the Employer did notapply the contracts to the mechanics, mechanics'helpers and utiltiy men, and Local 102 did not seekto administer the contract as to them.InSeptember 1968, the Petitioner obtainedrepresentation cards from the mechanics, mechanics'helpers, and utility men. It was only after Petitionerdemonstrated its interest in these employees bypetitioning to represent them that Local 102, onOctober 15, 1968, instituted arbitration proceedingsto force the Employer to apply the terms of Local102's contract to these classifications of employees.The arbitrator's decision required the Employer toapplyLocal 102's contracts to the employees inquestion retroactive to February 1, 1967'While Local 102 contends that the arbitrator'saward established coverage of these employees bythe Local 102 contracts since February 1967, it isclear that any effort by Local 102 to apply itscontract to these employees occurred only after thePetitioner sought to represent them, and that theywere not, in fact, represented when the petition wasfiledUnder these circumstances, we find that thearbitrator's award and Local 102's belated attemptto apply its contract does not establish the existenceof a stabilizing labor agreement which bars arepresentationelectionamong the mechanics,mechanics' helpers and utility men.'Accordingly, we find that the petition herein hasraised a question concerning the representation ofthefollowingemployeeswho constitute a unitappropriate for the purposes of collective bargaining9within the meaning of Section 9(b) of the ActAllmechanics,mechanics' helpers, and utilitymen employed at the Employer's terminal inVineland, New Jersey, excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.[Direction of Election'° omitted from publication.]'The arbitrator ordered the Employer toreimbursethe employees forovertime payments,holiday pay,and vacationpay whichthe contractprovided, and to pay to the Union's benefitfunds an amount equal to whatshould have been paid sinceFebruary I, 1967'CfMoveablePartitions. Inc.175 NLRB No 149'GFox &Co . Incorporated.155NLRB 1080, 1082-83,Diamond TUtah. Inc,124 NLRB 966"In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exerciseof their statutoryright to vote, all 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties to the election should have access to a list of voters and theirdays of the date of this Decision and Direction of Election The Regionaladdresseswhichmay be used to communicate with themExcelsiorDirector shall make the list available to all parties to the electionNoUnderwearInc,156 NLRB 1236,N L R B v Wyman-Gordon Company,extension of time to file this list shall be granted by the Regional Director394 U S 759 Accordingly,it is hereby directed that an election eligibilityexcept in extraordinary circumstancesFailure to comply with thislist,containing the names and addresses of all the eligible voters,must berequirement shall be grounds for setting aside the election whenever properfiledby the Employer with the Regional Director for Region 4 within 7objections are filed